

117 HRES 705 IH: Expressing support for the designation of the week of October 17–23, 2021, as “National Chemistry Week”.
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 705IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mrs. Bustos (for herself and Mr. Moolenaar) submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONExpressing support for the designation of the week of October 17–23, 2021, as National Chemistry Week.Whereas chemistry is the science of the basic units of matter and, consequently, plays a role in every aspect of human life;Whereas chemistry has broad applications, including food science, soil science, water quality, energy, sustainability, medicine, agriculture, and electronics;Whereas the science of chemistry is vital to improving the quality of human life and plays an important role in addressing critical global challenges;Whereas innovations in chemistry continue to spur economic growth and job creation and have applications for a wide range of industries;Whereas the practitioners of chemistry are catalysts of positive change in their communities and the world;Whereas National Chemistry Week is part of a broader vision to improve human life through chemistry and to advance the chemistry enterprise;Whereas the purpose of National Chemistry Week is to reach the public with educational messages about chemistry in order to foster greater understanding of and appreciation for the applications and benefits of chemistry;Whereas National Chemistry Week strives to stimulate the interest of young people, and particularly women and underrepresented groups, in enthusiastically studying science, technology, engineering, and mathematics and in pursuing science-related careers that lead to innovations and major scientific breakthroughs;Whereas National Chemistry Week signifies the collaborative nature of science and promotes partnership between scientific societies, academia, industry, and the public;Whereas National Chemistry Week highlights many of the everyday uses of chemistry, including in food, dyes, pigments, plastics, soaps, detergents, health products, and energy technologies;Whereas the theme of the 32d annual National Chemistry Week is Fast or Slow … Chemistry Makes It Go!; andWhereas students who participate in National Chemistry Week deserve recognition and support for their efforts: Now, therefore, be itThat the House of Representatives—(1)expresses support for the designation of National Chemistry Week;(2)supports the goals and welcomes the participants in the 32d annual National Chemistry Week;(3)recognizes the need to promote the fields of science, including chemistry, technology, engineering, and mathematics and to encourage youth, particularly from underrepresented groups, to pursue careers in these fields;(4)commends the American Chemical Society (ACS) and the partners of that society for seeking opportunities to engage with the public, organizing and convening events and activities surrounding National Chemistry Week each year;(5)commends the National Organization for the Professional Advancement of Black Chemists and Chemical Engineers (NOBCChE) for leading collaborative engagement in National Chemistry Week;(6)commends the Society for Advancement of Chicanos/Hispanics and Native Americans in Science (SACNAS) leading collaborative engagement in National Chemistry Week; and(7)commends the American Indian Science and Engineering Society (AISES) for leading collaborative engagement in National Chemistry Week.